Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 1 of 17




                    EXHIBIT 11
                     Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 2 of 17
Doc code: IDS                                                                                                                                               PTOISB/08a (01-10)
                                                                                                                          Approved for use through 07/31/2012. 0MB 0651-0031
Doc description: Information Disclosure Statement (IDS) Filed                                         U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                      Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid 0MB control number.



                                                               Application Number
                                                               Filing Date                                2011-01-20
INFORMATION DISCLOSURE                                         First Named Inventor             I Kevin J_ Humphries
STATEMENT BY APPLICANT                                         Art Unit
( Not for submission under 37 CFR 1.99)
                                                               Examiner Name                    I
                                                               Attorney Docket Number                     AL808077




                                                                           U.S.PATENTS                                                     IRemove I
                                                                                                                 Pages,Columns,Lines where
Examiner Cite                                      Kind                            Name of Patentee or Applicant
                    Patent Number                        Issue Date                                              Relevant Passages or Relevant
Initial* No                                        Code1                           of cited Document
                                                                                                                 Figures Appear



            1        7173934                       B2        2007-02-06            Lapuh, et al.




            2       7161948                        B2        2007-01-09            Sampath, et al.


If you wish to add additional U.S. Patent citation information please click the Add button.                                                I   Add      I
                                                    U.S.PATENT APPLICATION PUBLICATIONS                                                    I Remove I

                                                                                                                 Pages,Columns,Lines where
Examiner               Publication                 Kind Publication                Name of Patentee or Applicant
         Cite No                                                                                                 Relevant Passages or Relevant
Initial*               Number                      Code1 Date                      of cited Document
                                                                                                                 Figures Appear



            1


If you wish to add additional U.S. Published Application citation information please click the Add button.I                                    Add      I
                                                            FOREIGN PATENT DOCUMENTS                                                       IRemovel

                                                                                                                                         Pages,Columns,Lines
                                                                                                       Name of Patentee or
Examiner Cite     Foreign Document                Country                Kind Publication                                                where Relevant
                                                                                                       Applicant of cited                                     T5
Initial* No       Number3                         Code 2 i               Code4 Date                                                      Passages or Relevant
                                                                                                       Document
                                                                                                                                         Figures Appear


            1
                                                                                                                                                                            □

If you wish to add additional Foreign Patent Document citation information please click the Add button                                     I   Add      I
                                                     NON-PATENT LITERATURE DOCUMENTS                                                       IRemovel




EFSWeb2.1.17
     Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 3 of 17
Docket No. 808077                                                       Utility Patent Application



                                           CLAIMS

What is claimed is:

1.      An aggregation switch in a multi-chassis system for performing Internet Protocol (IP)
multicast snooping, comprising:
        a plurality of virtual fabric link (VFL) ports coupled to a VFL, wherein the VFL is
connected to a remote aggregation switch, wherein the remote aggregation switch is active
and in a separate physical chassis;
        a plurality of external ports coupled to at least one edge node and at least one network
node;
        a database maintaining IP multicast snooping information; and
        a chassis management module for receiving the snooping information via at least the
external ports, storing the snooping information within the database and sharing the snooping
information substantially in real-time with the remote aggregation switch via the VFL.


2.      The aggregation switch of claim 1, wherein the chassis management module shares
the snooping information with an additional chassis management module on the remote
aggregation switch via a logical inter-process communication (IPC) channel over the VFL.


3.      The aggregation switch of claim 1, wherein the snooping information includes at least
one of group membership information identifying groups for receiving multicast traffic flows,
queries for multicast traffic flows, identifiers of multicast traffic flows and identifiers of
neighboring multicast routers.


4.      The aggregation switch of claim 1, wherein:
        one or more of the external ports are member ports of a multi-chassis link aggregation
group (MC-LAG) connected to an edge node; and
        the remote aggregation switch includes one or more of the member ports of the MC-
LAG.


5.      The aggregation switch of claim 4, wherein the chassis management module further
receives a portion of the snooping information from the remote aggregation switch via the
VFL, the portion of the snooping information having remote hardware device information
associated therewith, the remote hardware device information including a remote external



                                              38
     Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 4 of 17
Docket No. 808077                                                       Utility Patent Application



port identifier of a remote external port that received the snooping information on the remote
aggregation switch.


6.      The aggregation switch of claim 5, wherein the chassis management module further:
        determines whether the remote hardware device information identifies one of the
member ports of the MC-LAG on the remote aggregation switch;
        when the remote hardware device information identifies one of the member ports of
the MC-LAG on the remote aggregation switch:
               determines a local member port of the MC-LAG on the aggregation switch,
               creates a membership record for the portion of the snooping information,
               stores the membership record and local hardware device information of the
        local member port of the MC-LAG in the database for the portion of the snooping
        information, and
               uses the local hardware device information to compute a forwarding vector for
        the portion of the snooping information.


7.      The aggregation switch of claim 6, wherein, when the remote hardware device
information does not identify one of the member ports of the MC-LAG on the remote
aggregation switch, the chassis management module further:
        stores the membership record and VFL hardware device information of the VFL in
the database for the portion of the snooping information; and
        uses the VFL hardware device information to compute a forwarding vector for the
portion of the snooping information.


8.      The aggregation switch of claim 1, wherein the chassis management module further:
        receives a portion of the snooping information from the remote aggregation switch via
the VFL, the portion of the snooping information including a source address, group address
and flow characteristics of a multicast data source and further including remote hardware
device information associated therewith, the remote hardware device information including a
remote external port identifier of a remote external port that received the snooping
information on the remote aggregation switch;
        creates a flow record for the portion of the snooping information;
        stores the flow record and VFL hardware device information of the VFL in the
database for the portion of the snooping information; and


                                              39
     Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 5 of 17
Docket No. 808077                                                       Utility Patent Application



        uses the VFL hardware device information to compute a forwarding vector for the
portion of the snooping information.


9.      The aggregation switch of claim 1, wherein the aggregation switch is a primary switch
and the remote aggregation switch is a secondary switch, and wherein the chassis
management module further configures:
        a virtual IP interface associated with a virtual IP virtual local area network (VIP
VLAN) coupling the primary switch and the secondary switch to a MC-LAG as a stub
network to prevent the virtual IP interface from sending and processing received Layer 3
routing control packets on the external ports, the virtual IP interface being further configured
as a designated Protocol Independent Multicast (PIM) router for the VIP VLAN; and
        a network IP interface associated with a VLAN coupling the primary switch to a
network node as a normal IP interface to enable the network interface to send and receive
Layer 3 routing control packets for the VIP VLAN on the external ports;
        wherein the chassis management module and provides the snooping information to
the network IP interface to enable the network IP interface to send and receive the Layer 3
routing control packets on the external ports.


10.     The aggregation switch of claim 9, wherein the chassis management module further
builds replication vectors for multicast traffic flows based on the Layer 3 routing control
packets and provides the replication vectors to the remote aggregation switch.


11.     The aggregation switch of claim 1, wherein the aggregation switch is a secondary
switch and the remote aggregation switch is a primary switch, and wherein the chassis
management module further configures a virtual IP interface associated with a virtual IP
virtual local area network (VIP VLAN) coupling the primary switch and the secondary
switch to a MC-LAG as a stub network to prevent the virtual IP interface from sending and
processing received Layer 3 routing control packets on the external ports.


12.     The aggregation switch of claim 1, wherein the chassis management module further
builds respective forwarding vectors for multicast traffic flows received from the network
nodes via the external ports or the VLF ports based on the snooping information.




                                                 40
  Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 6 of 17
Docket No. 808077                                                         Utility Patent Application



13.       The aggregation switch of claim 12, wherein the chassis management module further
determines a multicast index for a received multicast traffic flow to set-up hardware paths for
forwarding the received multicast traffic flow to the external ports in a virtual local area
network (VLAN) that requested the received multicast traffic flow via the at least one edge
node, the multicast index being used globally between the aggregation switch and the remote
aggregation switch.


14.       The aggregation switch of claim 13, wherein the chassis management module further
builds the forwarding vector for the received multicast traffic flow based on the multicast
index.


15.       The aggregation switch of claim 13, wherein the aggregation switch is a primary
switch and the remote aggregation switch is a secondary switch, and wherein the chassis
management module on the primary switch allocates the multicast index for the received
multicast traffic flow and shares the multicast index with the secondary switch.


16.       The aggregation switch of claim 13, wherein the aggregation switch is a secondary
switch and the remote aggregation switch is a primary switch, and wherein the chassis
management module on the secondary switch is prevented from allocating the multicast index
for the received multicast traffic flow and receives the multicast index from the primary
switch.


17.       A method for performing Internet Protocol (IP) multicast snooping on an aggregation
switch in a multi-chassis system, comprising:
          receiving snooping information via at least external ports coupled to at least one edge
node and at least one network node;
          storing the snooping information within a database; and
          sharing the snooping information substantially in real-time with a remote aggregation
switch via a virtual fabric link (VFL) therebetween, wherein the remote aggregation switch is
active and in a separate physical chassis.


18.       The method of claim 17, wherein one or more of the external ports are member ports
of a multi-chassis link aggregation group (MC-LAG) connected to an edge node and the
remote aggregation switch includes one or more of the member ports of the MC-LAG


                                                41
  Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 7 of 17
Docket No. 808077                                                        Utility Patent Application



connected to the edge node and wherein the receiving the snooping information further
includes:
       receiving a portion of the snooping information from the remote aggregation switch
via the VFL, the portion of the snooping information having remote hardware device
information associated therewith, the remote hardware device information including a remote
external port identifier of a remote external port that received the snooping information on the
remote aggregation switch.


19.    The method of claim 18, further comprising:
       determining whether the remote hardware device information identifies one of the
member ports of the MC-LAG on the remote aggregation switch;
       when the remote hardware device information identifies one of the member ports of
the MC-LAG on the remote aggregation switch, determining a local member port of the MC-
LAG on the aggregation switch and storing a membership record and local hardware device
information of the local member port of the MC-LAG in the database for the portion of the
snooping information; and
       when the source hardware device information does not identify one of the member
ports of the MC-LAG on the remote aggregation switch, storing the membership record and
VFL hardware device information of the VFL in the database for the portion of the snooping
information.


20.    The method of claim 17, wherein the aggregation switch is a primary switch and the
remote aggregation switch is a secondary switch, and further comprising:
       configuring a virtual IP interface associated with a virtual IP virtual local area
network (VIP VLAN) coupling the primary switch and the secondary switch to a MC-LAG
as a stub network to prevent the virtual IP interface from sending and processing received
Layer 3 routing control packets on the external ports, the virtual IP interface being further
configured as a designated Protocol Independent Multicast (PIM) router for the VIP VLAN;
       configuring a network IP interface associated with a VLAN coupling the primary
switch to a network node as a normal IP interface to enable the network interface to send and
receive Layer 3 routing control packets for the VIP VLAN on the external ports; and
       providing the snooping information to the network IP interface to enable the network
IP interface to send and receive the Layer 3 routing control packets on the external ports.




                                               42
  Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 8 of 17
Docket No. 808077                                                        Utility Patent Application



21.    The method of claim 17, wherein the aggregation switch is a secondary switch and the
remote aggregation switch is a primary switch, and further comprising:
       configuring a virtual IP interface associated with a virtual IP virtual local area
network (VIP VLAN) coupling the primary switch and the secondary switch to a MC-LAG
as a stub network to prevent the virtual IP interface from sending and processing received
Layer 3 routing control packets on the external ports.




                                              43
          Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 9 of 17



                                                       Certification Under 37 C.F.R. 1.8
                                               Date of Mailing or Transmission: January 22, 2013
 I hereby certify that I have caused the document indicated herein on the date indicated above to be transmitted via the Office electronic filing
 system in accordance with 37 C.F.R. § l.6(a)(4).

      BY: Nicki L. Andrews/                           Name: Vicki L. Andrews
             Signature                                                  Typed Name



                                                       PATENT APPLICATION
                 IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

First Named Inventor: Kevin J. Humphries             Examiner: Jung H. Park
Application No: 13/010,382                           Art Unit: 2411
Filing Date: 01/20/2011                              Docket No: AL808077
Confirmation No.: 2586
Title: IP Multicast Snooping and Routing with Multi-Chassis Link Aggregation

                                 RESPONSE TO NON-FINAL OFFICE ACTION
                                        DATED OCTOBER 23, 2012

                                                                                                                 Date: January 22, 2013

United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

          In response to an office action dated October 23, 2012 regarding the above-captioned
patent application, the Applicant respectfully submits the following amendment and response
which is being filed within three (3) months of the mailing date thereof.
          The three (3) month due date for responding to the office action falls on January 23,
2013, and the Applicant respectfully asserts that this amendment and response being filed on
or before January 23, 2013 is timely filed in accordance with M.P.E.P. §710.05, 35 U.S.C.
§21, and 37 C.F.R. §1.7.
        Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 10 of 17
Application No. 13/010,382                                                    Docket No. AL808077



                               AMENDMENTS TO THE CLAIMS


        1.      (Currently Amended) An aggregation switch in a multi-chassis system for
performing Internet Protocol (IP) multicast snooping, comprising:
        a plurality of virtual fabric link (VFL) ports coupled to a VFL, wherein the VFL is
connected to a remote aggregation switch, wherein the remote aggregation switch is active and in
a separate physical chassis;
        a plurality of external ports coupled to at least one edge node and at least one network
node;
        a database maintaining IP multicast snooping information; and
        a chassis management module for receiving the snooping information via at least the
external ports, storing the snooping information within the database and sharing the snooping
information substantially in real-time with the remote aggregation switch via the VFL;
        wherein the chassis management module further builds respective forwarding vectors for
multicast traffic flows received from the at least one network node via the external ports or the
VLF ports based on the snooping information;
        wherein the chassis management module further determines a multicast index for a
received multicast traffic flow to set-up hardware paths for forwarding the received multicast
traffic flow to the external ports in a virtual local area network (VLAN) that requested the
received multicast traffic flow via the at least one edge node, the multicast index being used
globally between the aggregation switch and the remote aggregation switch.


        2.       (Original) The aggregation switch of claim 1, wherein the chassis management
module shares the snooping information with an additional chassis management module on the
remote aggregation switch via a logical inter-process communication (IPC) channel over the
VFL.


        3.      (Original) The aggregation switch of claim 1, wherein the snooping information
includes at least one of group membership information identifying groups for receiving multicast
traffic flows, queries for multicast traffic flows, identifiers of multicast traffic flows and
identifiers of neighboring multicast routers.



                                                2
       Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 11 of 17
Application No. 13/010,382                                                    Docket No. AL808077




        4.      (Original) The aggregation switch of claim 1, wherein:
        one or more of the external ports are member ports of a multi-chassis link aggregation
group (MC-LAG) connected to an edge node; and
        the remote aggregation switch includes one or more of the member ports of the MC-
LAG.


        5.      (Original) The aggregation switch of claim 4, wherein the chassis management
module further receives a portion of the snooping information from the remote aggregation
switch via the VFL, the portion of the snooping information having remote hardware device
information associated therewith, the remote hardware device information including a remote
external port identifier of a remote external port that received the snooping information on the
remote aggregation switch.


        6.      (Original) The aggregation switch of claim 5, wherein the chassis management
module further:
        determines whether the remote hardware device information identifies one of the member
ports of the MC-LAG on the remote aggregation switch;
        when the remote hardware device information identifies one of the member ports of the
MC-LAG on the remote aggregation switch:
                determines a local member port of the MC-LAG on the aggregation switch,
                creates a membership record for the portion of the snooping information,
                stores the membership record and local hardware device information of the local
        member port of the MC-LAG in the database for the portion of the snooping information,
        and
                uses the local hardware device information to compute a forwarding vector for the
        portion of the snooping information.


        7.      (Original) The aggregation switch of claim 6, wherein, when the remote hardware
device information does not identify one of the member ports of the MC-LAG on the remote
aggregation switch, the chassis management module further:



                                               3
       Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 12 of 17
Application No. 13/010,382                                                    Docket No. AL808077


        stores the membership record and VFL hardware device information of the VFL in the
database for the portion of the snooping information; and
        uses the VFL hardware device information to compute a forwarding vector for the
portion of the snooping information.


        8.        (Original) The aggregation switch of claim 1, wherein the chassis management
module further:
        receives a portion of the snooping information from the remote aggregation switch via
the VFL, the portion of the snooping information including a source address, group address and
flow characteristics of a multicast data source and further including remote hardware device
information associated therewith, the remote hardware device information including a remote
external port identifier of a remote external port that received the snooping information on the
remote aggregation switch;
        creates a flow record for the portion of the snooping information;
        stores the flow record and VFL hardware device information of the VFL in the database
for the portion of the snooping information; and
        uses the VFL hardware device information to compute a forwarding vector for the
portion of the snooping information.


        9.      (Currently Amended) The aggregation switch of claim 1, wherein the aggregation
switch is a primary switch and the remote aggregation switch is a secondary switch, and wherein
the chassis management module further configures:
        a virtual IP interface associated with a virtual IP virtual local area network (VIP VLAN)
coupling the primary switch and the secondary switch to a MC-LAG as a stub network to prevent
the virtual IP interface from sending and processing received Layer 3 routing control packets on
the external ports, the virtual IP interface being further configured as a designated Protocol
Independent Multicast (PIM) router for the VIP VLAN; and
        a network IP interface associated with a VLAN coupling the primary switch to a network
node as a normal IP interface to enable the network interface to send and receive Layer 3 routing
control packets for the VIP VLAN on the external ports;




                                               4
       Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 13 of 17
Application No. 13/010,382                                                     Docket No. AL808077


        wherein the chassis management module aftEl provides the snooping information to the
network IP interface to enable the network IP interface to send and receive the Layer 3 routing
control packets on the external ports.


        10.     (Original) The aggregation switch of claim 9, wherein the chassis management
module further builds replication vectors for multicast traffic flows based on the Layer 3 routing
control packets and provides the replication vectors to the remote aggregation switch.


        11.     (Original) The aggregation switch of claim 1, wherein the aggregation switch is a
secondary switch and the remote aggregation switch is a primary switch, and wherein the chassis
management module further configures a virtual IP interface associated with a virtual IP virtual
local area network (VIP VLAN) coupling the primary switch and the secondary switch to a MC-
LAG as a stub network to prevent the virtual IP interface from sending and processing received
Layer 3 routing control packets on the external ports.


        12.     (Canceled)


        13.     (Canceled)


        14.     (Currently Amended) The aggregation switch of claim H 1, wherein the chassis
management module further builds the forwarding vector for the received multicast traffic flow
based on the multicast index.


        15.     (Currently Amended) The aggregation switch of claim H 1, wherein the
aggregation switch is a primary switch and the remote aggregation switch is a secondary switch,
and wherein the chassis management module on the primary switch allocates the multicast index
for the received multicast traffic flow and shares the multicast index with the secondary switch.


        16.     (Currently Amended) The aggregation switch of claim H 1, wherein the
aggregation switch is a secondary switch and the remote aggregation switch is a primary switch,
and wherein the chassis management module on the secondary switch is prevented from



                                               5
       Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 14 of 17
Application No. 13/010,382                                                        Docket No. AL808077


allocating the multicast index for the received multicast traffic flow and receives the multicast
index from the primary switch.


        17.     (Currently Amended) A method for performing Internet Protocol (IP) multicast
snooping on an aggregation switch in a multi-chassis system, comprising:
        receiving snooping information via at least external ports coupled to at least one edge
node and at least one network node;
        storing the snooping information within a database; anEl
        sharing the snooping information substantially in real-time with a remote aggregation
switch via a virtual fabric link (VFL) therebetween, wherein the remote aggregation switch is
active and in a separate physical chassis
        building respective forwarding vectors for multicast traffic flows received from the at
least one network node based on the snooping information; and
        determining a multicast index for a received multicast traffic flow to set-up hardware
paths for forwarding the received multicast traffic flow to the external ports in a virtual local area
network (VLAN) that requested the received multicast traffic flow via the at least one edge node,
the multicast index being used globally between the aggregation switch and the remote
aggregation switch.


        18.     (Original) The method of claim 17, wherein one or more of the external ports are
member ports of a multi-chassis link aggregation group (MC-LAG) connected to an edge node
and the remote aggregation switch includes one or more of the member ports of the MC-LAG
connected to the edge node and wherein the receiving the snooping information further includes:
        receiving a portion of the snooping information from the remote aggregation switch via
the VFL, the portion of the snooping information having remote hardware device information
associated therewith, the remote hardware device information including a remote external port
identifier of a remote external port that received the snooping information on the remote
aggregation switch.


        19.     (Original) The method of claim 18, further comprising:




                                                6
       Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 15 of 17
Application No. 13/010,382                                                      Docket No. AL808077


        determining whether the remote hardware device information identifies one of the
member ports of the MC-LAG on the remote aggregation switch;
        when the remote hardware device information identifies one of the member ports of the
MC-LAG on the remote aggregation switch, determining a local member port of the MC-LAG
on the aggregation switch and storing a membership record and local hardware device
information of the local member port of the MC-LAG in the database for the portion of the
snooping information; and
        when the source hardware device information does not identify one of the member ports
of the MC-LAG on the remote aggregation switch, storing the membership record and VFL
hardware device information of the VFL in the database for the portion of the snooping
information.


        20.     (Original) The method of claim 17, wherein the aggregation switch is a primary
switch and the remote aggregation switch is a secondary switch, and further comprising:
        configuring a virtual IP interface associated with a virtual IP virtual local area network
(VIP VLAN) coupling the primary switch and the secondary switch to a MC-LAG as a stub
network to prevent the virtual IP interface from sending and processing received Layer 3 routing
control packets on the external ports, the virtual IP interface being further configured as a
designated Protocol Independent Multicast (PIM) router for the VIP VLAN;
        configuring a network IP interface associated with a VLAN coupling the primary switch
to a network node as a normal IP interface to enable the network interface to send and receive
Layer 3 routing control packets for the VIP VLAN on the external ports; and
        providing the snooping information to the network IP interface to enable the network IP
interface to send and receive the Layer 3 routing control packets on the external ports.


        21.     (Original) The method of claim 17, wherein the aggregation switch is a secondary
switch and the remote aggregation switch is a primary switch, and further comprising:
        configuring a virtual IP interface associated with a virtual IP virtual local area network
(VIP VLAN) coupling the primary switch and the secondary switch to a MC-LAG as a stub
network to prevent the virtual IP interface from sending and processing received Layer 3 routing
control packets on the external ports.



                                               7
       Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 16 of 17
Application No. 13/010,382                                                    Docket No. AL808077


                                  REMARKS/ARGUMENTS

        Claims 12 and 13 have been canceled. Thus, the claims presently pending are Claims 1-
11 and 14-21. Claims 1, 9 and 14-17 have been amended. Claim 9 has been amended merely to
correct a typo graphical error.   Claims 14-16 have been amended to provide proper claim
dependency due to the cancelation of Claim 13. Applicant respectfully requests entry of these
amendments in view of the following remarks.


        In the Office Action, Claims 1-5, 12, 17, 18, and 21 were rejected 35 USC §103(a) as
being unpatentable over Salam et al. (US 2010/0020680) in view of Weyman et al. (US
2005/0041665).      In addition, Claims 6-11 and 13-16, 19, and 20 were objected to as being
dependent upon a rejected base claim, but indicated as being allowable if rewritten in
independent form including all of the limitations of the base claim and any intervening claims.
Applicant thanks the Examiner for the indication that Claims 6-11, 13-16, 19 and 20 contain
allowable subject matter.


        Applicant has amended independent Claims 1 and 17 to incorporate the allowable subject
matter of Claim 13, and canceled Claims 12-13 as a result. As such, Applicant respectfully
requests the Examiner withdraw the 35 U.S.C. § 103 rejections of Claims 1 and 17.


        Claims 2-5, 18 and 21 are dependent upon Claims 1 and 17, respectively, and introduce
additional patentable subject matter. The Applicant believes that the reasons that distinguish
Claims 1 and 17 over the present rejection are applicable in distinguishing claims 2-5, 18 and 21
over the same rejection.


        Claims 6-11, 19 and 20 are dependent upon Claims 1 and 17, respectively, and introduce
additional patentable subject matter. The Applicant respectfully submits that Claims 6-11, 19 and
20 are allowable for the reasons provided above with respect to Claims 1 and 17, and for the
reasons provided by the Examiner.




                                              8
       Case 6:20-cv-01083-ADA Document 28-12 Filed 07/26/21 Page 17 of 17
Application No. 13/010,382                                                       Docket No. AL808077



                                          CONCLUSION
        For the foregoing reasons, the Applicant believes that Claims 1-11 and 14-21 are m
condition for allowance and respectfully request that they be passed to allowance.

        The Applicant hereby rescinds any disclaimer of claim scope made m the parent
application or any predecessor application in relation to the instant application. The Examiner is
advised that any such previous disclaimer and the prior art that it was made to avoid, may need
to be revisited. Further, the claims in the instant application may be broader than those of a
parent application. Moreover, the Examiner should also be advised that any disclaimer made in
the instant application should not be read into or against the parent application.

        No additional fees are believed to be due. In the event that additional fees are due or a
credit for an overpayment is due, the Commissioner is hereby authorized to charge any
additional fees or credit any overpayment to Garlick & Markison Deposit Account No. 50-2126.

        The Examiner is invited to contact the undersigned by telephone or email if the Examiner
believes that such a communication would advance the prosecution of the present invention.



                                             RESPECTFULLY SUBMITTED,
                                            By: /Holly L. Rudnick/ Reg. No. 43,065
                                                       Holly L. Rudnick
                                                     Garlick & Markison
                                                      P. 0. Box 160727
                                                   Austin, TX 78716-0727
                                                    Phone: (214) 856-5372
                                                     Fax: (888) 332-2640
                                              email: hrudnick@texaspatents.com




                                                9
